Citation Nr: 1617479	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-21 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 200 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 determination by the Vocational Rehabilitation and Employment Division (VR&E) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the Veteran's request for additional vocational rehabilitation benefits.  At the time of the May 2011 initial denial of the Veteran's request, the Veteran was still participating in vocational rehabilitation through the VR&E division, and the May 2011 denial found that upon completion of the rehabilitation plan the Veteran would be trained and qualified for suitable employment.  The Veteran disagreed, administrative review of the decision concluded in December 2011, the Veteran was found to have completed the rehabilitation plan in January 2012, and the Veteran's appeal to the Board was formally initiated in February 2012.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in December 2014.  A transcript of that hearing has been associated with the claims file.  

This claim was remanded by the Board in March 2015 for additional development.  

The Board notes that the Veteran's vocational rehabilitation and employment folder is a paper file physically available for the Board's review at this time.  The Veteran's broader VA claims-file is otherwise available for review in digital form in Virtual VA and in the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Both the physical file and the digital file contain documentation pertinent to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Board remanded this claim, in part, to obtain names and addresses of all medical care providers who have treated the Veteran for his service-connected disabilities since April 2011 and to provide the Veteran with a new comprehensive vocational assessment and functional capacity evaluation to ascertain the current extent of the physical and mental limitations caused by the Veteran's service-connected disabilities.  Although VA treatment records were associated with the Virtual VA and VBMS paperless claims files following the Board remand, no records of private treatment were requested and no comprehensive vocational assessment and functional capacity evaluation was provided.  Accordingly, this claim must be remanded for compliance with the Board's March 2015 remand instructions.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected disabilities since April 2011, to include requesting private treatment provider information from the Veteran.  After securing any necessary release, obtain any of those records not on file.  

2.  After the evidentiary record is determined to be complete, arrange for the Veteran to be afforded a functional capacity evaluation to ascertain the current limitations caused by his (worsened) service-connected disabilities and their effect on his ability to perform in his occupational field.  

Such evaluation should include:  

(a).  All indicated medical examinations and testing for all service-connected disabilities; and 

(b).  Evaluation by an appropriate vocational rehabilitation counselor or counseling psychologist to determine: 

(i) Whether the achievement of the Veteran's vocational goal was reasonably feasible under 38 C.F.R. § 21.53; and 

(ii).  Whether the Veteran's requested change of the goal was warranted in accord with 38 C.F.R. § 21.94.

The Veteran's claims folder must be reviewed by the examiner(s) in conjunction with the evaluation.  Any studies deemed necessary must be completed.  The examiner(s) must SPECIFICALLY COMMENT on the functional impairment caused by the Veteran's service-connected disabilities, and the effect of such impairment on his ability to perform in his occupational field.  The examiner(s) must explain the rationale for all opinions given.

3.  Ensure the examiners' and counselor's (or psychologist's) opinions are responsive to the determinative issues of functional capacity, current limitations and the effect on the Veteran's ability to perform in his occupational field in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




